Citation Nr: 1538311	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-25 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1978 to December 1982, and from March 1983 to December 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for a hip disorder has been raised by the record in an October 2014 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


VACATE

In September 2010, the Veteran filed a claim seeking entitlement to service connection for a lumbar spine disorder.  In an April 2011 rating decision, the RO denied the claim.  In February 2012, the Veteran filed a timely notice of disagreement with the denial of service connection.  In September 2013, the RO issued a statement of the case, and the Veteran perfected an appeal that same month.  In August 2015, the Board issued a decision which denied service connection for a lumbar spine disorder, to include as due to alleged asbestos exposure.

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  Here, in July 2015, the Veteran was not afforded his requested videoconference hearing before the Board at the RO.  Accordingly, in order to prevent prejudice to the Veteran, the August 2015 Board decision that denied entitlement to service connection for a lumbar spine disorder, to include as due to alleged asbestos exposure, must be vacated, and a new decision will be entered as if the August 2015 decision by the Board had never been issued.


REMAND

In his September 2013 substantive appeal, the Veteran checked the box indicating that he desired a videoconference hearing before the Board at the RO.  In an additional September 2013 document, the Veteran clarified that he wanted a videoconference hearing before the Board at the RO, waiving his rights to an in-person hearing before the Board.  In a May 2015 letter, the Veteran was informed by the RO that his requested hearing was scheduled for July 13, 2015.  

Evidence of record detail that when the Veteran reported for his scheduled hearing on that date, he was informed by the RO that he was not on the Board's docket for a hearing.  While RO personnel indicated that the hearing would be rescheduled, it appears that the Veteran was improperly marked as a "no show" for his hearing and his case was prematurely sent to the Board for adjudication.  

The RO must now schedule the Veteran for a hearing before the Board, pursuant to his outstanding requests.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulations, a hearing on appeal will be granted if a veteran expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).

Accordingly, the case is remand for the following actions:

The RO must schedule the Veteran for a videoconference hearing before the Board at the RO, pursuant to his requests, at the earliest available opportunity.  The RO must notify the Veteran and his representative of the date and time of the hearing, and must associate a copy of such notice with the evidence of record.  After the hearing is held, the case must be returned to the Board in accordance with current appellate procedures.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

